                Case 2:21-mj-00779-DUTY Document 3 Filed 02/17/21 Page 1 of 2 Page ID #:67


AO 93C (Rev. 8118) Warrant by Telephone of Other Reliable Electronic Means                                D Original     D Duplicate Original




                                              UNITED STATES DISTRICT COURT
                                                                                    for the
                                                                    Central District of California


                           In the Matter of the Search of                                     )
         (Briefly describe the property to be searched or identifY the person by name         )
                                         and address)                                         ) Case No.         2:21-MJ-779
                                                                                              )
   THE PREMISES LOCATED AT:                                                                   )
   1631 Irvine Avenue, Unit C, Costa Mesa, California 92627                                   )
                                                                                              )


                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized           law enforcement      officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identifY the person or describe the property to be searched
and give its location):


        See Attachment A-J

         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifY the per-son or describe the property to be seized):

        See Attachment         B

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance                                           (not to exceed 14 days)

        [g] in the daytime 6:00 a.m. to 10:00 p.m.                 D     at any time in the day or night because good cause has been established.
         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

       D Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification may have an adverse result listed in 18U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
        D for __          days (not to exceed 30)      D     until, the facts justifying,         the later specific date of




Date and time issued:                February 13, 2021 10:50 a.m.
                                                                                                                          Judge's signature
City and state:                 Los Angeles, CA                                                    onorable Jean Rosenbluth
                                                                                                                        Printed name and title
AUSA: Ali Moghaddas
                Case 2:21-mj-00779-DUTY Document 3 Filed 02/17/21 Page 2 of 2 Page ID #:68
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)




                                                                              Return

Case No.:                                  Date and time warrant executed:                  Copy of warrant and inventory left with:
                                            if/lb/{Jt)d'l         e         oCOO               t..,;!tu{\,A SE   tOlL    (ltt:I'\'O 01= rl~t:ItoL-D
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:



             ~(';AvY(' SPr"".SUN(r                           Sir-] ~ ·(Z..fCtJ         A ay q~g/i
             \S vA CA"t.-            USb        '3, 0       G A It.{)         \2-&"*0 EY\._.

             MU      f......-it   -,voL
             \3 vA GI't.             rV\   Pree
               ~()DL/ AI"-w)o(\...               \)L-A'~5(          L\ ')



              Go          P(~o cA-M8t\..A




                                                                            Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
 designated judge.



 Date:



                                                                                                         Printed name and title
